Citation Nr: 1510437	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the VA RO in Waco, Texas.

This matter was previously before the Board in July 2013.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions with regard to the issue of sinusitis that is decided here.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In July 2013, the Board also remanded the issue of service connection for rhinitis.  An August 2013 rating decision granted service connection for rhinitis.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  This was not done in this case.  Therefore, as the grant of service connection extinguished this issue before the Board, the claim for service connection for rhinitis is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has had chronic sinusitis during the course of his appeal.
CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran has been provided with three examinations addressing his claimed chronic sinusitis.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran's representative did not question the adequacy of the most recent examination in the November 2014 Brief with regard to the issue of sinusitis.  The Board, therefore, finds these examinations to be adequate for the purpose of rendering a decision as to the issue of entitlement to service connection for sinusitis.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In so deciding, the Board acknowledges that its July 2013 remand found the May 2006 and June 2012 examination reports to be insufficient to decide whether service connection was warranted for sinusitis.  However, the Board did not find specific error with the physical findings of the examinations, but rather sought to ensure that all necessary facts had been considered.  Ultimately, as explained below, the Board concludes that the Veteran has not had chronic sinusitis at any time during the course of his appeal, and therefore the concerns expressed in the earlier Board remands have been rendered moot.
 
The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

At issue in this case is whether the Veteran has been diagnosed with a "chronic disability" at any time during the pendency of the appeal.  Turning to the facts in this case, in a June 1967 Report of Medical Examination, the Veteran's sinuses were normal.  In a June 1967 Report of Medical History, the Veteran denied experiencing ear, nose, or throat trouble, chronic or frequent colds, or sinusitis.  

In January 1969, the Veteran was treated for nasal congestion.  In November 1969, the Veteran reported that he had a cold for the preceding two weeks, and the clinician indicated that the Veteran's symptoms "probably represent[s] a chronic low grade sinusitis of both frontal and maxillary areas."  In a December 1969 treatment record, the Veteran indicated that prescriptions of Actifed and tetracycline relieved his symptoms, and he was feeling well.  In February 1970, the Veteran complained of a frontal headache for three days, and the clinician diagnosed the Veteran with questionable frontal sinusitis.  In a February 1970 Report of Medical History, the Veteran denied experiencing ear, nose, or throat trouble, chronic or frequent colds, or sinusitis.  In February 1970, June 1975, and June 1976 Reports of Medical Examination, the Veteran's sinuses were normal.  

In January 2005, the Veteran reported experiencing sinus pain for the preceding four days, and the Veteran was diagnosed with sinusitis.  In October 2005, Dr. P.E., the Veteran's private primary care physician for the previous six years, listed the Veteran's "more significant and chronic conditions".  While eight conditions were identified, sinusitis was not listed among these conditions.  Of note, the doctor even noted that he had reviewed the Veteran's old records dating back to his time in the military and related several conditions to the Veteran's military service, yet again sinusitis was not mentioned.

.In May 2006, a VA clinician noted that the Veteran's oropharynx was pink and moist with no exudates or erythema.  The Veteran's tympanic membranes were clear with no fluid levels or erythema.

The Veteran filed his instant claim for benefits in February 2006.  The Veteran underwent a VA examination in May 2006, at which time the Veteran claimed that he had a long history of nasal obstruction and post-nasal drainage.  The Veteran indicated that he received antibiotic treatment for upper respiratory tract infections approximately two to three times a year.  The examiner noted that the Veteran's ear, nose, and throat were normal.  The mouth and oropharynx were normal.  The examiner was unable to find any indication that the Veteran suffered from either acute or chronic sinusitis.  

In November 2006, Dr. P.E. listed "recurrent nasopharyngitis and sinusitis" among the Veteran's "more significant and chronic conditions".  In February 2007, Dr. P.E. stated that the Veteran had sinusitis, and stated that it was "apparent that [the Veteran] has been treated since his military days for sinusitis."  

In June 2012, the Veteran underwent a VA examination, at which time the examiner could not find that the Veteran had ever been diagnosed with chronic sinusitis.  The examiner noted that June 2012 x-rays revealed that the Veteran's sinuses were normal in appearance.  The examiner noted that the Veteran had no current clinical or radiographic signs of sinusitis.  In August 2012, a VA clinician noted that the Veteran complained of a cough and nasal congestion for the preceding two weeks.  The Veteran was diagnosed with rhinosinusitis.  The Veteran underwent a VA examination in August 2013, at which time the examiner noted that the Veteran had no current radiographic evidence of chronic sinusitis.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Upon review of the medical evidence of record, the Board observes that the Veteran's VA records, including the results of his VA examinations and the Veteran's voluminous VA treatment records, never show a diagnosis of chronic sinusitis.  Instead, at most, the Veteran's VA treatment records show that the Veteran was diagnosed with acute sinusitis on only a few occasions during the approximately eight-year period that the Veteran's claim has been on appeal.  The medical evidence does not suggest that these episodes of sinusitis remained unresolved or otherwise constituted a chronic disability.  Moreover, x-rays of the Veteran's sinuses were consistently normal.  During the Veteran's three VA examinations, the examiners were unable to find evidence of chronic sinusitis. 

With that said, the Board acknowledges that Dr. P.E. twice stated that the Veteran suffered from chronic sinusitis.  Dr. P.E. is a medical professional, and as such, the Board accepts his statements as competent and no evidence has been found that undermines his credibility.  However, the medical professionals from VA who have addressed the questions regarding the Veteran's sinusitis claim are also medical professionals.  As such, the Board must determine which evidence is the most probative: the consistent findings of VA clinicians and examiners that the Veteran does not suffer from chronic sinusitis, or the statements of Dr. P.E. that the Veteran has such condition.

The Board places more probative weight on the findings of VA clinicians and examiners than on the statements of Dr. P.E.  The Board observes that in October 2005, before the Veteran filed his claim for compensation for sinusitis, Dr. P.E. did not list sinusitis among the Veteran's "chronic conditions."  Only following the Veteran's February 2006 claim did Dr. P.E. add sinusitis to the this list of chronic conditions.  Dr. P.E. did not explain his previous failure to list this allegedly chronic disability to the list of conditions for which the Veteran had received treatment.  Furthermore, the Veteran has not submitted medical evidence from Dr. P.E. showing treatment for chronic sinusitis; instead, the only evidence of record documenting treatment for sinusitis are two statements from Dr. P.E.  It is also noted that Dr. P.E. did not address the findings that x-rays did not show abnormal sinuses.  Thus, without support in the record for his statements that the Veteran has chronic sinusitis, the Board affords the statements of Dr. P.E. relatively less probative weight than the evidence from VA that consistently finds that the Veteran did not suffer from chronic sinusitis, and supported such findings with radiographic imaging..  

While the Board acknowledges that the Veteran may complain of symptoms such as nasal drainage or sinus pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  The Veteran filed a claim seeking service connection for sinusitis in 2006, but he did not explain when such a disease had ever been diagnosed.  No diagnosis of chronic sinusitis is found in the hundreds of pages of VA treatment records that were reviewed.  The Veteran's representative similarly failed to identify any diagnosis of chronic sinusitis having been rendered.

With respect to the Veteran's lay statements regarding symptoms he attributes to sinusitis, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the fact remains that the Veteran has been service connected for allergic rhinitis, a condition which shares many symptoms with sinusitis.  As such, the Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences constitute chronic sinusitis or otherwise rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish a current, chronic sinusitis disability at this time.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for chronic sinusitis.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for sinusitis is denied.


REMAND

In July 2013, the Board remanded the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Board notes that when its remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The July 2013 remand instructed the examiner to opine whether it was it at least as likely as not that the Veteran's bilateral knee disorder was caused or otherwise related to service, was manifested to a compensable degree within one year of his discharged, or was aggravated by his service-connected right foot disability, left foot disability, right ankle disability, or left ankle disability.  

The Veteran was provided with an examination of his bilateral knees in August 2013.  While the examiner provided an adequate opinion regarding whether the Veteran's bilateral knee disorder was caused or otherwise related to service, the opinion regarding aggravation is inadequate.  Specifically, the examiner indicated that the Veteran's bilateral knee disability was less likely than not proximately due to or the result of the Veteran's service-connected disabilities but provided no rationale for this opinion.  

The Board acknowledges that the issue of aggravation is complicated and often difficult to explain to the rating medical professionals.  However, the Court of Appeals for Veterans Claims (Court) has found that it is not at all clear that a medical opinion finding that a claimed disorder is not "caused by" a service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id.  (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

The determination of whether a disability is secondary to a service connected disability or disabilities requires two questions to be answered: 1) was the non-service connected disability caused directly by the service connected disability; and 2) did the service connected disability aggravate the non-service connected disability such that it permanently worsened the condition beyond the natural progression of the disease.

Here, it is relatively clear from the examiner's opinion what he believes the cause of the Veteran's bilateral knee disability to be, but given the specificity of the Court's requirements for an opinion to be adequate, and the Board's inability to provide a medical opinion on its own, a remand is necessary to obtain a supplemental opinion addressing whether the Veteran's bilateral knee disability was caused or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the August 2013 VA examination of the Veteran's bilateral knees, or if this examiner is not available, to another examiner of appropriate expertise.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner should specifically answer the following question, providing a complete rationale for any opinion expressed (meaning tell us why you reached the conclusion you did):

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability was caused or aggravated by any of his service-connected disabilities, including his bilateral foot disability or his bilateral ankle disability?  Why or why not?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


